Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about November 10, 2010, which denied defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, without costs.
*566Defendant failed to meet her burden to establish that New York is an inconvenient forum for this action (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479 [1984], cert denied 469 US 1108 [1985]; Bank Hapoalim [Switzerland] Ltd. v Banca Intesa S.p.A., 26 AD3d 286, 287 [2006]). There is nothing in the record to suggest that the court did not properly consider the relevant factors (see Pahlavi at 479). Concur— Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.